Citation Nr: 0311072	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 
1972 to April 1974.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued by the San Juan, Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, in 
part, denied the appellant's claim of entitlement to service 
connection for bronchial asthma.  In November 2000, the Board 
remanded the case to the RO for additional development 
consistent with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO has now returned the case to the Board 
for appellate review.


REMAND

Since the issuance of the June 2001 Supplemental Statement of 
the Case (SSOC) and the transfer of the claims file to the 
Board in January 2002, the Board accomplished additional 
development on the issue of entitlement to service connection 
for bronchial asthma.  As a result of the Board's development 
action, there was submitted additional evidence that appears 
to be relevant to the issue on appeal.  Neither the appellant 
nor his representative has provided a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In addition, while the case was in remand status, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
the scope of the duty to assist provisions contained in the 
VCAA.  In particular, the Court has found that the provisions 
of 38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily 
before a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




